DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 13-20, in the reply filed on 02/09/2022 is acknowledged.

Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/09/2022.

Drawings
The drawings are objected to because it is unclear which material each of the "After_ADT” and “After ADT” lines correspond to in each of Figures 14-16. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
It is noted that the Abstract of the record discloses “The present disclosure relates to…” (emphasis added).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
37 CFR 1.438 The abstract.

Claim Objections
Claims 13-16 are objected to because of the following informalities:  
It is suggested to amend “a fluorine-doped” to “the fluorine-doped” in claim 13, line 1.
To ensure proper antecedent basis, it is suggested to amend “nanofibers” to “tin oxide nanofibers doped with fluorine” in claim 13, line 6; claim 14, line 2; and claim 16, line 2.
It is suggested to amend “a” to “the” claim 14, line 3 and claim 15, line 2.
It is suggested to amend “dehydrate” to “dihydrate” in claim 18, line 3.
It is suggested to delete “and” in claim 20, line 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "the solvent" in lines 4 and 6. There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear whether “the solvent” refers to the “spinning solvent” recited in claim 14, refers to a different solvent used in the solution recited in claim 13, etc. The examiner interprets “the solvent” as “the spinning solvent”. This interpretation is speculative. Clarification is requested. 

Claim 14 recites the limitation “5% to 40 mol%”. It is unclear whether the mol% is based on the total number of moles in the spinning solvent, is based on the number of moles of tin precursor added to the spinning solvent, etc. The examiner interprets “mol%” as being based on the number of moles of tin precursor added to the spinning solvent. This interpretation is speculative. Clarification is requested.

Claim 20 recites the limitation “the nanotube template material”. There is insufficient antecedent basis for this limitation in the claim. In light of claim 14 being the first claim to recite “the nanotube template material”, the examiner interprets claim 20 as 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (CN 103924381 A; hereinafter Zhu), in view of Cheng et al., Nickel-doped tin oxide hollow nanofibers prepared by electrospinning for acetone sensing (hereinafter Cheng).
	The Examiner has provided a machine translation of CN 103924381 A. The citations of the prior art in this rejection refer to the machine translation.
	

Regarding claim 13, Zhu teaches the preparation of flexible transparent conducting oxide fibre film (Zhu, [0004]) using a metal salt such as salt of Sn and doping element such as F (Zhu, [0006]; [0050]) (i.e., producing a fluorine-doped tin oxide support) comprising,
spraying the precursor solution of step 1 comprising a metal salt such as salt of Sn and doping element such as F (i.e., solution comprising a tin precursor and a fluorine) through electrostatic spinning (i.e., electrospinning) to obtain the organic/inorganic composite nano fibre (i.e., tin oxide nanofiber doped with fluorine) (Zhu, [0005]-[0012]; [0051]-[0052]);
calcining (i.e., heat-treating) the organic/inorganic composite nano fibre, obtaining a flexible transparent conducting oxide fibre film (Zhu, [0015]; [0053]).

Zhu further teaches wherein an adhesive such as polyvinylpyrroline (i.e., PVP) or polyvinyl alcohol is added to the precursor solution, wherein the metal salt of Sn is 

Regarding claim 13, Zhu does not explicitly disclose wherein a nanotube is produced, as presently claimed.
With respect to the difference, Cheng teaches a method for fabricating SnO2 nanofibers by electrospinning a solution comprising SnCl2·2H2O and PVP using an electrostatic voltage of 8 kV and feed speed of 0.7 mL/h, followed by calcination at 600oC in air for 2h (Cheng, pg. 79, ‘2.1. Preparation of SnO2 nanofibers’, paragraphs 1-3) and wherein when the heating rate was as high as 10oC/min, most of the obtained SnO2 nanofibers were hollow (i.e., nanotubes) (Cheng, pg. 81, ‘3.2. The effect of heating rate during calcination’, paragraph 1).
As Cheng expressly teaches, the hollow-core feature (i.e., nanotube structure) is advantageous by providing more active surface area (Cheng, pg. 83, right column paragraph 2).
Cheng is analogous art, as Cheng is drawn to a method of fabricating SnO2 hollow nanofibers with a tube-like structure (i.e., nanotubes) through a combination of electrospinning and calcination (Cheng, pg. 78, ‘Abstract’).


Regarding claim 14, Zhu further teaches wherein the adhesive: solvent mass ratio is 1:3 to 1:10 (Zhu, [0010]; [0050]-[0051]) (i.e., adding 10% to 33% by weight of a nanotube template material based on the total weight of the solvent);
wherein the mass ratio of the total mass salt of the metal salt (i.e., tin precursor) and the doped element and the adhesive is 0.5:1 to 3:1 (Zhu, [0010]; [0006]) (i.e., encompasses the claimed range of amount of tin precursor added; based on the adhesive: solvent mass ratio in Zhu, the total mass salt of the metal salt and the doped element to the mass solvent ratio is 0.5:10 to 3:3, or 5% to 100%);
and wherein the molar ratio of the doping element: metal salt is 1:3 to 1:100 (Zhu, [0007]; [0006]; [0051]) (i.e., adding and mixing 1% to 33% of a fluorine precursor).

As set forth in MPEP 2144.05, in the case where the claimed amount of tin precursor, nanotube template material, and fluorine precursor ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	
Regarding claim 15, Zhu further teaches wherein the precursor solution comprising a salt of Sn and doping element F (Zhu, [0006]) (i.e., tin precursor and fluorine precursor) is sprayed (i.e., injected) through an electrostatic spinning device using a feeding speed of 0.1 ml/h to 1.0 ml/h, such as 0.3 ml/h, and a working voltage of 10 to 30 kV, such as 18 kV (Zhu, [0013]; [0052]).

Regarding claim 16, Zhu further teaches wherein the organic/inorganic composite nano fibre is calcined (i.e., heat treated) at 400 to 1000 degrees centigrade, such as at a temperature of 700 degrees centigrade, for 2 to 8 hours under air atmosphere (Zhu, [0015]; [0053]).
As set forth in MPEP 2144.05, in the case where the claimed calcining time ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 17, Zhu further teaches wherein the precursor solution used to form the nanofibers comprises an adhesive, such as polyvinylpyrrolidone (i.e., PVP; nanotube template material) (Zhu, [0005]; [0008]; [0012]). 
However, Zhu does not explicitly disclose wherein the heat treatment of the nanofibers removes a nanotube template material, as presently claimed.

With respect to the difference, Cheng teaches a method for fabricating SnO2 nanofibers by electrospinning a solution comprising PVP (i.e., nanotube template 2.1. Preparation of SnO2 nanofibers’, paragraphs 1-3), and wherein during calcination, the hydrocarbons in the fibers were burned out (i.e., PVP was removed) (Cheng, pg. 79, ‘2.1. Preparation of SnO2 nanofibers’, paragraph 3).
As Cheng expressly teaches, during the calcination process, PVP was gradually decomposed and it played the role of sacrificial template to maintain fibrous morphology (Cheng, pg. 82, left column, lines 1-3). Cheng further teaches the increase in surface area of the fibers is due to the decomposition of PVP (Cheng, pg. 80, right column, paragraph 2).
Cheng is analogous art, as Cheng is drawn to a method of fabricating SnO2 hollow nanofibers with a tube-like structure (i.e., nanotube) through a combination of electrospinning and calcination (Cheng, pg. 78, ‘Abstract’).
In light of the motivation of using PVP as a sacrificial template taught in Cheng, it therefore would have been obvious to one of ordinary skill in the art to incorporate the decomposition of hydrocarbons in the fibers during calcination of Cheng in the calcination process of Zhu, in order to increase the surface area of the nanofibers, and thereby arrive at the claimed invention.

Regarding claim 18, Zhu further teaches wherein the metal salt is one or more salt of Sn, preferably a metal chloride or hydrated metal chloride salt (Zhu, [0006]), such as five water four tin chloride (i.e., tin (IV)  pentahydrate; SnCl25H2O) (Zhu, [0050]-[0051]).

Regarding claim 19, Zhu further teaches wherein the doping element is ammonium fluoride (Zhu, [0050]-[0051]).


Regarding claim 20, Zhu further teaches wherein the adhesive (i.e., nanotube template material) is one or more of polyvinylpyrrolidone, polyethylene oxide, and polyvinyl alcohol (Zhu, [0008]; [0050]-[0051]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/R.S.S./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732